COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-112-CV
  
  
JUDY 
EATON AND JERRY D.                                                APPELLANTS
GOODWIN, 
GENERAL PARTNER OF
DENTON-MFG., 
LIMITED PARTNERSHIP
(F.K.A. 
K.D.R.C. II, LTD.)
  
V.
   
MARY 
WILEY BLACK, JERRY D.                                               APPELLEES
GOODWIN 
AS TRUSTEE OF THE LEE
WILEY 
MONCRIEF TRUST #3, JERRY D.
GOODWIN 
AS TRUSTEE OF THE MICHAEL
JOSEPH 
MONCRIEF TRUST #3, STAN L.
WILEY, 
AS EXECUTOR OF THE ESTATE
OF 
WADE W. WILEY, JR., RALPH E. FAXEL
AND 
JUDY EATON
 
  
------------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss With Prejudice.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
April 28, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.